                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 IN RE: RENTECH WP U.S., INC., et al.,           )
                                                 )
                        Debtors.                 )
                                                 )
                                                 )
 EAD CONTROL SYSTEMS, INC. and                   )
 EAD ENGINEERING, INC.,                          )
                                                 )
                        Appellants,              )
                                                 )
                v.                               )   C.A. No. 18-1863 (MN)
                                                 )
 PETER KRAVITZ, as Liquidation Trustee           )
 of the Rentech Liquidation Trust in the         )   Bankruptcy Case No. 17-12958 (CSS)
 Chapter 11 cases of Rentech WP U.S., Inc.       )   BAP No. 18-0057
 and Rentech, Inc.,                              )
                                                 )
                        Appellees.               )

                                             ORDER

       At Wilmington this 3rd day of January, 2019, having received a recommendation from

Chief Magistrate Judge Mary Pat Thynge that this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court (D.I. 4);

       IT IS HEREBY ORDERED that the recommendation is ADOPTED and the parties are

directed to submit a proposed briefing schedule to the Court no later than February 4, 2019.




                                                     The Honorable Maryellen Noreika
                                                     United States District Court
